USCA11 Case: 17-13976     Date Filed: 03/03/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13976
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:15-cr-00210-PGB-GJK-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GREGORY HOUSEHOLDER,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 3, 2021)

Before JILL PRYOR, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Meghan Ann Collins, appointed counsel for Gregory Householder in this

criminal appeal, has moved to withdraw from further representation of the Appellant
          USCA11 Case: 17-13976       Date Filed: 03/03/2021   Page: 2 of 2



and filed a brief based on Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the district court’s Rule 35(b) reduction of Householder’s sentence

is AFFIRMED.




                                          2